Citation Nr: 0110402	
Decision Date: 04/10/01    Archive Date: 04/17/01

DOCKET NO.  97-32 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to an rating in excess of 20 percent for a shell 
fragment wound to Muscle Group XXII with retained foreign 
body.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Loring, Counsel


INTRODUCTION

The veteran had active military service from February 1943 to 
November 1945.

This matter arises from an October 1996 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Sioux Falls, South Dakota, which denied the benefit sought 
on appeal.  The case was referred to the Board of Veterans' 
Appeals (Board) for resolution, and remanded by the Board in 
March 2000 for further development.  The case has been 
returned for appellate review.


FINDINGS OF FACT

The shell fragment wound to the veteran's left front neck, 
Muscle Group XXII, is productive of no more than moderately 
severe impairment as manifested by keloid scar formation with 
hypertrophy and retraction of the scar, resulting in 
limitation of motion of the cervical spine due to pain.


CONCLUSION OF LAW

A disability rating in excess of 20 percent for shell 
fragment wound to Muscle Group XXII with retained foreign 
body is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.73, Diagnostic Code 5322 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that effective November 9, 2000, 
the Veterans Claims Assistance Act of 2000 was enacted.  Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. § 5107).  This law sets forth 
requirements for assisting a claimant in developing the facts 
pertinent to his or her claim.  The Board finds that while 
this law was enacted during the pendency of this appeal, and 
thus, has not been considered by the RO, there is no 
prejudice to the appellant in proceeding with this appeal.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when the 
Board addresses a matter not addressed by the RO, the Board 
must provide an adequate statement of reasons and bases as to 
why there is no prejudice to the veteran).  In that regard, 
the Board finds that the appellant was provided adequate 
notice as to the evidence needed to substantiate his claim 
for an increased rating, he was afforded VA examinations, and 
all medical records pertinent to this appeal have been 
obtained.  Therefore, the duty to assist as mandated by the 
Veterans Claims Assistance Act, has been met.  See Veterans 
Claims Assistance Act, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified as amended at 38 U.S.C. § 5107).  

In assessing the veteran's disability, the Board reviews the 
evaluations as determined by the application of a schedule of 
ratings which is based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  38 C.F.R. §  4.7 (2000).   

Service medical records reveal that the veteran sustained a 
penetrating gunshot wound to the anterior aspect of the neck 
in February 1945.  The separation physical examination noted 
a shell fragment wound to the throat with a fragment imbedded 
in the trachea.  Objectively, there was a well-healed scar 
over the jugular notch.  There were also two 1-cm. scars in 
the midline of the neck at the level of the thyroid.  

A January 1946 VA x-ray examination revealed a small, flat, 
slightly curving metallic body measuring 1-cm. in the antero-
posterior diameter and 0.5 cm. in the lateral diameter.  
Lodged in the soft tissues at the level of C-6 disc on the 
left.  

In August 1946, the veteran was assigned a 20 percent rating 
effective from the date of separation, which remains in 
effect currently. 

In September 1957, the veteran underwent a VA orthopedic 
examination.  He related that he had no trouble swallowing.  
Objective examination revealed a vertical, almost linear 
well-healed scar to the left of the midline over the lower 
thyroid cartilage.  No foreign body was palpated.  The scar 
was not adherent or depressed.  The depth of the suprasternal 
notch was involved in the wound and measure 11/2-inch by 1-
inch.  It was slightly adherent.  The thyroid was not 
involved.  There was a full range of painless motion of the 
neck.  The veteran's voice was normal.  The diagnosis was 
scars, gun shot wound of the neck involving Muscle Group XXII  

The veteran's 20 percent rating is assigned pursuant to 
38 C.F.R. § 4.73, Diagnostic Code 5322.  For rating purposes, 
the skeletal muscles of the body are divided into 23 muscle 
groups in 5 anatomical regions, which include 5 muscle groups 
for the torso and neck (Diagnostic Codes 5319 through 5323).  
38 C.F.R. § 4.55(b) (2000).  For muscle group injuries 
involving different groups, acting on the same unankylosed 
joint, a rating may be combined, but must be lower than the 
evaluation for unfavorable ankylosis of that joint.  
38 C.F.R. § 4.55(d).  For muscle group injuries in different 
anatomical regions which do not act upon ankylosed joints, 
each muscle group injury shall be separately rated and the 
ratings combined under the provisions of Sec. 4.25.  38 
C.F.R. § 4.55(f).

The function of Muscle Group XXII is rotary and forward 
movements of the head; respiration; and deglutition.  The 
muscles are located at the front of the neck.  Under this 
particular diagnostic code, a 20 percent rating is warranted 
for moderately severe impairment, and a maximum 30 percent 
rating is warranted for severe impairment.  

In assessing the degree of muscle impairment, the regulations 
provide that a moderately severe disability is indicated by 
objective findings of entrance and (if present) exit scars, 
indicating track of missile through one or more muscle 
groups, with loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with the sound side, or 
tests of strength and endurance which demonstrate positive 
evidence of impairment when compared with the sound side.  A 
severe disability is indicated by a through and through or 
deep penetrating wound due to high-velocity missile, or 
multiple low velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  Objective findings 
include ragged, depressed and adherent scars showing wide 
damage to muscle groups in missile track, with loss of deep 
fascia or muscle substance, or soft flabby muscles in wound 
area.  Muscles swell and harden abnormally in contraction.  
Tests of strength, endurance, or coordinated movements 
compared with the corresponding muscles of the uninjured side 
indicate severe impairment of function.  In addition, X-ray 
evidence of minute multiple scattered foreign bodies 
indicating intermuscular trauma and explosive effect of the 
missile, or adhesion of scar to one of the long bones are 
signs of severe muscle impairment.  38 C.F.R. § 4.56(d) 
(2000).

A VA examination report of December 1997 noted the veteran's 
shell fragment wound to the anterior low neck, dating back to 
World War II.   The veteran complained of occasional 
dysphagia with swallowing hard bread unaccompanied by liquid.  
It occurred about every 6 months.  He also complained of 
tightness in the skin surface in the suprasternal notch, 
particularly with rotary movements.  He further complained of 
hoarseness on a chronic continuous basis.  It was noted that 
he had an extensive history of smoking.  The physical 
examination revealed a transverse, slightly curvilinear, 
narrow nontender, gray-white 3 centimeter (cm) cicatrix that 
over the central portion had early keloid formation.  
Extending in a vertical direction in the midline on the 
anterior lower neck from the middle portion of this 
transverse 3 cm cicatrix was a second cicatrix confluent with 
the first, crossing it upon the midline and extending below 
the 3 cm cicatrix by approximately 1 to 1.5 cm and extending 
above the cicatrix by 5.5 cm.  This second scar became much 
more broad on the inferior aspect as it approached the 3 cm 
transverse cicatrix where there was clear keloid formation, 
hypertrophy of the scar, as well as retraction of the scar, 
pulling on adjacent skin.  Both scars were nontender to 
touch, and neither were attached to underlying soft tissue 
structures or to the anterior surface of the larynx.  The top 
of the vertical scar was located immediately anterior and 
inferior to the anterior cricoid cartilage.  The diagnosis 
was status post shell fragment wound, penetrating, having 
entered the anterior lower neck region, lodging close to the 
mid lateral trachea on the left side.  

VA outpatient records covering the period from September 1995 
through April 2000 show no complaints or clinical findings 
regarding the veteran's shell fragment wound.  He was 
diagnosed and treated for a lesion on his neck but there was 
no indicated relationship to the service-connected shell 
fragment wound.  

The veteran was afforded further VA examination in September 
2000 to assess the impact of the shell fragment wound to the 
muscles of his neck.  The examiner noted the veteran's 
history of shell fragment wound and reiterated the previous 
findings of location.  The veteran complained of various 
degrees of hoarseness over the years, and the examiner 
reported current mild hoarseness to the tone of voice but 
good volume and speech was understandable several feet away.  
The veteran reported no recent problems with swallowing 
liquids or solids.  However, he did report problems with 
moving his neck in various directions causing discomfort from 
the scar on his neck.  The physical examination revealed the 
same scars as described earlier, without adhesion or 
herniation.  There were no signs of fistula drainage, no 
sinus tracts identified, no petechia, purpura, ecchymoses, 
abrasions, undue swelling, erythema, or fluctuance in the 
soft tissue regions or skin surfaces of the neck.  There was 
evidence of slight to mild subcutaneous drawing when 
palpating the anterior lower neck soft tissues from presumed 
scarring and/or retraction of the head in certain directions.  
The veteran complained of some pulling discomfort, and 
outright pain at the scar site.  Range of motion showed 
flexion to 30 degrees with stiffness preventing further 
movement, and extension to 26 degrees with discomfort and 
pulling at the scar.  Left lateral flexion was to 14 degrees 
and right lateral extension was to 18 degrees.  Rotation left 
was to 38 degrees and right was to 26 degrees with mild 
pulling in the scar site with rotation in either direction.  
Examination of the motor groups on posterior neck and lateral 
neck revealed no significant abnormalities.  Strength was 5/5 
in both directions but with some discomfort.  Swallowing 
mechanism appeared intact on several checks.  Radiographs of 
the cervical spine showed minimal degenerative facet and disc 
changes with no evidence of metallic foreign bodies.  The 
diagnosis was reported as: Status post penetrating gunshot 
wound incurred February 1945, with damage to soft tissue, 
vocal cord dysfunction, and residual metallic foreign body 
according to old radiograph; loss of range of motion, 
cervical spine, likely due to shrapnel wound and internal 
scarring within the neck soft tissues.

After a review of the medical records and VA examination 
reports, the Board finds that the preponderance of the 
evidence is against an increased rating for the shrapnel 
wound to the neck, Muscle Group XXIII.  While the veteran has 
shown some limitation of motion of his cervical spine due to 
the scarring, that residual is contemplated in the currently 
assigned 20 percent rating.  The scars have been described as 
factors in the limitation of motion, but there is no evidence 
to suggest that the scars are ragged, depressed or adherent.  
Nor is there medical evidence showing damage to muscle groups 
in the track of the missile.  Strength was a full 5/5, albeit 
with some discomfort, and the neurological evaluation was 
without significant abnormality.  In addition, while old 
radiographs showed a retained foreign body, current 
radiographs were without evidence of such.  Accordingly, the 
Board concludes that the shell fragment wound to the 
veteran's neck, Muscle Group XXIII is productive of no more 
than moderately severe impairment.  
Since the veteran's shrapnel wound is manifested by 
limitation of motion of the cervical spine, 38 C.F.R. 
§ 4.71a, Diagnostic Code 5290 is also for consideration.  
However, under this diagnostic code, a 20 percent rating is 
assigned for moderate limitation of motion and a 30 percent 
rating is indicative of severe limitation of motion.  Since 
the veteran's assigned 20 percent rating has considered the 
limited motion, and it is clearly not of a severe degree, an 
increased rating under this diagnostic code is not for 
application.  In addition, the Board also has considered the 
veteran's claim of increased disability under the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 and has found that his 
complaints of painful motion accompanied by objective 
evidence of functional loss due to pain are the basis for his 
currently assigned rating.  There is no evidence to support a 
finding of additional functional loss due to pain or other 
pathology not considered in the current rating.  Deluca v. 
Brown 8 Vet. App. 202 (1995).  
 
As the preponderance of the evidence is against the veteran's 
claim, the doctrine of reasonable doubt is not for 
application.  38 U.S.C.A. §§ 1155, Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, ___ 
(2000) (to be codified as amended at 38 U.S.C. § 5107); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).   
 

ORDER

Entitlement to a rating in excess of 20 percent for shell 
fragment wound to Muscle Group XXII with retained foreign 
body is denied.



		
	RENÉE M. PELLETIER 
	Member, Board of Veterans' Appeals



 

